AMENDED CLD-149                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1301
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                         ARTHUR D’AMARIO III, Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Criminal No. 06-cr-00112-001)
                     District Judge: Honorable Paul S. Diamond
                     ____________________________________

                      Submitted for Possible Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 8, 2013
        Before: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: May 6, 2013)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

       Arthur D’Amario appeals the District Court’s order denying his motions for a

modification of his supervised release and for investigative services. For the reasons

below, we will summarily affirm the District Court’s order.
       D’Amario is serving three years of supervised release after completing a sentence

of 84 months in prison for threatening a federal judge. See United States v. D’Amario,

330 F. App’x 409 (3d Cir. 2009). In September 2012, he filed a counseled motion

pursuant to 18 U.S.C. § 3605 seeking to have his supervision transferred to the District of

Rhode Island. The District Court denied the motion because the District of Rhode Island

did not concur in the request. D’Amario filed a pro se notice of appeal, and we affirmed

the District Court’s order in an opinion dated February 13, 2013. See C.A. No. 12-3763.

       D’Amario filed in the District Court a motion to proceed pro se and for a

modification of his supervised release conditions as well as a motion for investigative

services. The District Court granted the motion to proceed pro se and denied the other

motions. D’Amario filed a notice of appeal as well as motions for summary action and to

consolidate the appeal with his prior appeal docketed at No. 12-3763.

       D’Amario’s motion to modify his conditions of supervised release was duplicative

of the counseled motion that the District Court had already denied and we addressed in

C.A. No. 12-3763. In his motion to consolidate the appeals, D’Amario admits that both

appeals raise the same issue. In his motion for investigative services, he requested

discovery to challenge a Rhode Island conviction from many years ago. A motion in this

criminal case is not the appropriate way to raise such a claim. Summary action is

appropriate if there is no substantial question presented in the appeal. See Third Circuit

LAR 27.4. Because the appeal presents no substantial question, we will summarily

                                             2
affirm the District Court’s order. See Third Circuit I.O.P. 10.6. D’Amario’s motions for

summary action, to consolidate the appeal, and for release are denied. The Government’s

motion to dismiss is denied.




                                           3